DETAILED ACTION
Response to Amendment
 The amendment filed on 10/22/2021 has been entered and considered by Examiner. Claims 1 - 20 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (US Pub. 20200008044 A1) in view of Stockert et al. (US Pub. 20200396118 A1).
For claim 1, Poornachandran discloses a method, comprising:
	receiving, by a multi-access edge computing (MEC) node selection platform (Figs. 7 and 14, platform for items 150/136) and from a user device (121), a request to access a service via MEC (Figs. 502-518, vUE requested a service based on the location of the uVE along a route) [0034, 0036];
	determining, by the MEC node selection platform and based on the request to access the service, a performance requirement for the service [0035-36];
	determining, by the MEC node selection platform, a geographical location of the user device (Figs. 502-518, vUE requested a service based on the location of the uVE along a route) [0034, 0036];
wherein each candidate MEC node of the set of candidate MEC nodes are configured to provide access to the service (Steps 512-518 or 612, providing, by edge node along the geographic area along the route of the vUE, services and data to the vUE) [0253-0254, 0103-0108],
	requesting, by the MEC node selection platform and from a MEC node orchestrator (150), a MEC node performance report [0057], 
	wherein the MEC node performance report indicates one or more performance indicators for the set of candidate MEC nodes (step 611) [0103-106, 0023, 0066]; and 
receiving, by the MEC node selection platform and from the MEC node orchestrator, the MEC node performance report [0103-106, 0023, 0066]; 
selecting, by the MEC node selection platform and based on the one or more performance indicators and the geographical location of the user device, a MEC node from the set of 
providing, by the MEC node selection platform and to the user device, information to be used by the user device to communicate with the MEC node (Steps 512-518 or 612, providing, by edge node along the geographic area along the route of the vUE, services and data to the vUE) [0253-0254, 0103-0108].
But Poornachandran doesn’t explicitly teach identifying, by the MEC node selection platform, a set of candidate MEC nodes based on the set of candidate MEC nodes being within a threshold distance from the geographical location of the user device.
	Stockert discloses identifying, by the MEC node selection platform, a set of candidate MEC nodes based on the set of candidate MEC nodes being within a threshold distance from the geographical location of the user device (MEC is selected based on the proximity threshold of a distance between the service mobile device(s) and the servicing MEC) [0027-30],
Stockert also discloses wherein the set of candidate MEC nodes are configured to provide access to the service (the selected MEC provide services to the mobile device(s)) [0027-30];
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran and Stockert to ensure critical services can be provided to the user, thus, enhancing network accessibility and reliability.

	For claim 16, Poornachandran discloses a non-transitory computer-readable medium storing instructions (Fig. 12) [0163], the instructions comprising: 

receive, from a user device and via an application programming interface, a request to access a service, via multi-access edge computing (MEC) [0034-36], 
wherein the request includes one or more fields that indicate one or more of the service, a performance requirement for the service, a service type of the service, a geographical location of the user device, or a subscription status of a user of the user device (Figs. 502-518, vUE requested a service based on the location of the uVE along a route) [0034-36]; 
determine, based on the request to access the service, the performance requirement [0035-36];
determine the geographical location of the user device based on the request (Figs. 502-518, vUE requested a service based on the location of the uVE along a route) [0034, 0036]; 
wherein each candidate MEC node of the set of candidate MEC nodes is configured to provide access to the service (Steps 512-518 or 612, providing, by edge node along the geographic area along the route of the vUE, services and data to the vUE) [0253-0254, 0103-0108];
obtain, based on the request, a MEC node performance report (step 611) [0103-106, 0023, 0066], 
wherein the MEC node performance report indicates one or more performance indicators for the set of candidate MEC nodes (step 611) [0103-106, 0023, 0066], and 
wherein the one or more performance indicators relate to one or more of load, network resources, network capabilities, computing resources, or computing capabilities (step 611) [0103-106, 0023, 0066]; 

provide, to the user device, information to be used by the user device to communicate with the MEC node (Steps 512-518 or 612, selecting edge node along the geographic area along the route of the vUE by the network system) [0253-0254, 0103-0108]. 
But Poornachandran doesn’t explicitly teach identify set of candidate MEC nodes based on the set of candidate MEC nodes being within a threshold distance from the geographical location of the user device.
Stockert discloses identifying, by the MEC node selection platform, set of candidate MEC nodes based on the set of candidate MEC nodes being within a threshold distance from the geographical location of the user device (MEC is selected based on the proximity threshold of a distance between the service mobile device(s) and the servicing MEC) [0027-30],
Stockert also discloses wherein the set of candidate MEC nodes are configured to provide access to the service (the selected MEC provide services to the mobile device(s)) [0027-30];
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran and Stockert to ensure critical services can be provided to the user, thus, enhancing network accessibility and reliability.

or computing capabilities [0023-24, 0066].

	For claim 4, Poornachandran discloses the information to be used by the user device to communicate with the MEC node comprises a network address of the MEC node [0253-0254, 0103-0108].

	For claim 5, Poornachandran discloses the MEC node selection platform receives the request via an application programming interface [0103-106, 0023, 0066], and wherein the request includes one or more fields of information including indications of one or more of the service, the performance requirement, a service type of the service, the geographical location of the user device, or a subscription status of a user of the user device [0103-106, 0023, 0066].

	For claim 6, Poornachandran discloses determining, by the MEC node selection platform, that a geographically closest, to the user device, MEC node of the set of candidate MEC nodes fails to satisfy a threshold likelihood of satisfying the performance requirement (prioritizing directness, distance for selecting a service node for the vUE) [0086, 0063, 0253-254]; and selecting the MEC node instead of the geographically closest, to the user device, MEC node based on the geographically closest, to the user device, MEC node failing to satisfy the performance requirement (prioritizing directness, distance for selecting a service node for the vUE) [0086, 0063, 0253-254].



	For claim 8, Poornachandran discloses wherein the method further comprises determining that the MEC node is a geographically closest, to the user device, MEC node of the set of candidate MEC nodes that satisfies a threshold likelihood of satisfying the performance requirement (prioritizing directness, distance for selecting a service node for the vUE) [0086, 0063, 0253-254], and wherein the MEC node selection platform selects the MEC node based on the MEC node being the geographically closest, to the user device, MEC node of the set of candidate MEC nodes that satisfies the threshold likelihood of satisfying the performance requirement (prioritizing directness, distance for selecting a service node for the vUE) [0086, 0063, 0253-254].

	For claim 9, Poornachandran discloses permission to access at least one of the set of candidate MEC nodes is based on a subscription status of a user associated with the user device, wherein the method further comprises determining that the user associated with the user device has permission to access the MEC node based on the subscription status of the user, and wherein the MEC node selection platform selects the MEC node based on determining that the user device has permission to access to the MEC node [0136, 0024-25, 0071].



	For claim 18, Poornachandran discloses the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine that at least one of the set of candidate MEC nodes satisfies a threshold likelihood of satisfying the performance requirement based on the one or more performance indicators [0253-254, 0086]; and select the MEC node from the at least one of the set of candidate MEC nodes based on the geographical location of the user device and geographical locations of the at least one of the set of candidate MEC nodes [0253-254, 0086].

	For claim 19, Poornachandran discloses the one or more instructions, when executed by the one or more processors, further cause the one or more processors to select the MEC node based on a determination that the MEC node is a geographically closest, to the user device, MEC node of the at least one of the set of candidate MEC nodes (prioritizing directness, distance for selecting a service node for the vUE) [0086, 0063, 0253-254]..

.

Claims 3, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (US Pub. 20200008044 A1) in view of Stockert et al. (US Pub. 20200396118 A1) in further view of Stammer et al.  (US Pub. 20200120446 A1).
For claim 3, Poornachandran discloses all limitation this claim depends on.
But Poornachandran doesn’t explicitly teach the following limitation taught by Stammer.
Stammer discloses the MEC node selection platform is configured to perform a domain name system service lookup [0070, 0023, 0076]. 
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran and Stammer to ensure various network identities can be trace and track, thus, enhancing network security and protection.

For claim10, Poornachandran discloses a multi-access edge computing (MEC) selection platform, comprising: 
one or more memories (Fig. 12) [0163]; and 

receive, from a user device (121), a request to access a service via MEC (Figs. 502-518, vUE requested a service based on the location of the uVE along a route) [0034, 0036], 
wherein the request identifies an identifier that is associated with the service and indicates that the request is to access the service via MEC [0097, 0034, 0036, 0222]; 
determine, based on the request to access the service, a performance requirement for the service [0035-36];
determine a geographical location of the user device (Figs. 502-518, vUE requested a service based on the location of the uVE along a route) [0034, 0036]; 
wherein each candidate MEC node of the set of candidate MEC nodes is configured to provide access to the service (Steps 512-518 or 612, providing, by edge node along the geographic area along the route of the vUE, services and data to the vUE) [0253-0254, 0103-0108];
obtain, based on the request, a MEC node performance report, wherein the MEC node performance report indicates the one or more performance indicators for set of candidate MEC nodes (step 611) [0103-106, 0023, 0066]; 
select, based on the one or more performance indicators and the geographical location of the user device, and the performance requirement, a MEC node from the set of candidate MEC nodes (Steps 512-518 or 612, selecting edge node along the geographic area along the route of the vUE by the network system) [0253-0254, 0103-0108]; and 
provide, to the user device, a network address of the MEC node to permit the user device to communicate with the MEC node (Steps 512-518 or 612, providing, by edge node along the 
But Poornachandran doesn’t explicitly teach identify set of candidate MEC nodes based on the set of candidate MEC nodes being within a threshold distance from the geographical location of the user device.
Stockert discloses identify set of candidate MEC nodes based on the set of candidate MEC nodes being within a threshold distance from the geographical location of the user device (MEC is selected based on the proximity threshold of a distance between the service mobile device(s) and the servicing MEC) [0027-30],
Stockert also discloses wherein the set of candidate MEC nodes are configured to provide access to the service (the selected MEC provide services to the mobile device(s)) [0027-30];
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran and Stockert to ensure critical services can be provided to the user, thus, enhancing network accessibility and reliability.
	But Poornachandran, as modified by Stockert, doesn’t explicitly teach the following limitation taught by Stammer.
Stammer discloses the request identifies a domain name that is associated with the service and indicates that the request is to access the service via MEC [0070, 0023, 0076]. 
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran, as modified 

	For claim 11, Poornachandran, as modified by Stockert and Stammer, discloses the one or more performance indicators relate to one or more of load, network resources, network capabilities, computing resources, or computing capabilities [0023-24, 0066].

	For claim 12, Poornachandran, as modified by Stockert, discloses wherein the one or more processors are further configured to select the MEC node from the set of candidate MEC nodes by selecting the MEC node from the at least one of the set of candidate MEC nodes [0253-254, 0086].
Poornachandran, as modified by Stockert, discloses all limitation this claim depends on.
But Poornachandran, as modified by Stockert, doesn’t explicitly teach the following limitation taught by Stammer.
Stammer discloses the MEC selection platform is configured to perform a domain name system service lookup, wherein the domain name is associated with at least one of the set of candidate MEC nodes [0070, 0023, 0076]. 
Since, all are analogous arts addressing network communication use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Poornachandran, as modified by Stockert and Stammer, to ensure various network identities can be trace and track, thus, enhancing network security and protection.


	select the MEC node instead of the geographically closest, to the user device, MEC node based on the geographically closest, to the user device, MEC node failing to satisfy the performance requirement (prioritizing directness, distance for selecting a service node for the vUE) [0086, 0063, 0253-254].

	For claim 14, Poornachandran, as modified by Stockert and Stammer, discloses wherein the one or more processors are further configured to: determine that the MEC node satisfies a threshold likelihood of satisfying the performance requirement based on the one or more performance indicators [0253-254, 0086]; and 
	select the MEC node based on the MEC node satisfying the threshold likelihood of satisfying the performance requirement [0253-254, 0086].

	For claim 15, Poornachandran, as modified by Stockert and Stammer, discloses permission to access at least one of the set of candidate MEC nodes is based on a subscription status of a user associated with the user device; wherein the one or more processors are further configured to: determine that the user associated with the user device has permission to access the MEC node based on the subscription status of the user; and select the MEC node based on a .
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 
With regard to the references failing to teach every element recited in the independent claims; the Examiner respectfully disagrees with the arguments by the Applicant. Even though, the Examiner acknowledges Applicant's invention may possess some novel features, the claims are written too broad that can be read on the current cited prior art(s).  Further actions must be taken to explicitly claim those novel features of the current application.

With regards to the argument for the limitation “…determining, by the MEC node selection platform and based on the request to access the service, a performance requirement for the service…”, the Examiner asserts that Poornachandran discloses determining by the selection of an application and based on a request to access a service, a performance criteria for the service.	
	“… the vUE 121/125 requests the DA application via the cellular network (CN) A, as the MNO A is a primary cellular service provider for the vUE. Once the DA application determines one WLAN supplement service is needed in a certain area for completing a particular route…With successful authorizations 250B and/or 250C, the vUE is subscribed to the wireless services provided by respective WLAN(s) 230 and/or cellular network(s) 240B prior to arriving to the corresponding areas. In some embodiments, the vUE may request an access to the wireless network prior to its arrival via the CN 240A while the vUE still has a good wireless connection with the CN 240A. …” [0036].
	“… For example, the DA application may have a higher requirement for signal quality to ensure reliability of the service. For those areas of weak or low cellular connections, the DA application may determine one or more supplement or alternative wireless connections that are either provided by a WLAN or another MNO, based on collected network information with respect to individual networks. For example, the DA application has information of one or more WLANs 230 regarding their respective services…” [0035].
	ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS
NECESSARY
	The arguments made by the counsel cannot take the place of evidence in the record. The Applicant representative’s arguments for the obvious reason to combine the implicit and explicit teaching of the cited reference(s) failed to provide factual support to sustain the ground of arguments. The mere statement of disagreement of the prior art made by the Applicant’s representative cannot be served as evidence for support. Please see the following case law for detail:
	In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.
	 ARGUING AGAINST REFERENCES INDIVIDUALLY
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  and Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office Action furthermore elaborates the explicit and implicit teaching of the disclosed reference(s). Any rationale and citation applied in the previous Office Action not challenge by the Applicant will be treated as the Applicant's admittance in the subject matter.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/PAKEE FANG/
Primary Examiner, Art Unit 2642